Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 17 recites “the intermediated valve” and should recite “the intermediate valve”. 
Claim 1, line 11 recites “a predetermined threshold” and line 18 recites “the predetermined threshold pressure”.  These refer to the same threshold and should be recited with the same language (either both add the word pressure or both end with threshold).
Claim 1, line 15 recites “the first and second positions” and line 17 recites “first and second positions”.  These recitations should be switched to provide antecedent basis for the limitation in the first instance.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 closing the bleed valve with the intermediate valve “based on the air form the first source of pressurised air exceeding a predetermined threshold” in lines 10-11 and “based on the first source of pressurised air reaching and/or exceeding the predetermined threshold pressure” in lines 17-18.  This is a narrow limitation (exceeding) followed by a broad limitation (reaching and/or exceeding) in the same claim.  It is unclear what the metes and bounds of the claim are and clarification is required. 
Claim 1 recites “the chamber” in line 21.  There is insufficient antecedent basis for the limitation in this claim.  This further causes issues in dependent claims 4 and 13 which each recite “a chamber”.  It is unclear in claims 4 and 13 whether the chamber refers to the chamber recited in claim 1 or different chambers.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Allowable Subject Matter
Claims 1-4, 6 and 11-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach, either alone or in combination, the intermediate valve being configured to fluidly connect the first source of pressurized air with the chamber as described by claims 1 and 6.  
Claims dependent thereon inherit the allowable subject matter of the base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741